ROBERTS, J.
This is an appeal from the circuit court affirmance of a Workers’ Compensation Board’s order.
We do not reach the merits as claimant’s appeal to the circuit court1 was not timely filed.
It is undisputed that March 10, 1977, was the deadline for filing the notice of appeal in the circuit court. While claimant mailed his notice of appeal prior to March 10, 1977, he failed to include the filing fee required by ORS 21.110 which provides in pertinent part:
"At the time of filing, in the circuit court of any county * * * including appeals, * * * the * * * clerk of the circuit court shall exact from the * * * appellant * * * the * * * filing fee. * * * No paper or pleading shall be deemed filed unless the required fee is paid. * * *” (Emphasis supplied.)
Upon receipt of the filing fee by the clerk of the court, the notice of appeal was filed on March 14,1977. Claimant admittedly failed to meet the statutory requirements in order to perfect the appeal.
Judgment vacated; appeal dismissed.

This case arose prior to the effective date of the 1977 legislation changing the appeals procedure eliminating the circuit court review in workers’ compensation cases.